Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 03/25/2021. 
Claims 1-19 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022, 03/25/2022 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thales et al. (3GPP TSG RAN WG3Meeting #101, R3-184525, cited in IDS) in view of Sirotkin et al. (US 2021/0176802 A1).

Regarding claim 1, 11, Thales discloses a method performed by a first communication node, the method comprising: 
during a first time period, communicating with a non-terrestrial communication node utilizing a first communication link, wherein the non-terrestrial communication node provides at least one geographic cell in which a user equipment device (UE) is present during the first time period (see fig. 1, discloses a communication link to a satellite via NR-Uu to service UE via NE-Uu, note that the second part is non-limiting as presence of UE does not further limit first node, see also fig. 2, discloses Nr-Uu upper arrow); 
during a second time period, communicating with a second communication node utilizing a second communication link (see fig. 2, discloses gNB connected to a second gNB to connect to satellite, lower arrow), wherein a third communication link is established between the non-terrestrial communication node/second non-terrestrial communication node and the second communication node (fig. 2, Xn, note that this feature is non-limiting) and the first communication link is no longer utilized during the second time period (Section 3.1.1, discloses that the gateway and the associated gNB will serve each a different set of beams generated by satellite, i.e. different beams implies that the UE is served at different time periods by the different gNB), and the UE remains within the at least one geographic cell during the second time period (see fig. 2, discloses UE has not moved, i.e. it is in the same coverage). 
Thales does not explicitly disclose but Sirotkin discloses determining to maintain the first communication node as an anchor node for communications between a core network and the UE during both the first and second time periods (see fig. 3, step 12, 14, discloses forwarding data from source CU to target CU, i.e. source CU is anchored).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include anchoring the node as described by Sirotkin. 
The motivation for doing so would be to allow smooth handover by channeling the data at source CU to target CU.

Regarding claims 5, 14, Thales discloses the method further comprising: during the second time period, receiving a first set of user plane (UP) control packets associated with data resource bearers (DRBs) assigned to the UE from the second communication node, wherein the second set of UP control packets are transmitted from the non-terrestrial communication node to the second communication node for forwarding to the first communication node (see fig. 2, discloses only path from communication node to CN is via first node, i.e. both control plane packets are received at top gNB CU).

Regarding claims 6, 15, Thales discloses the method further comprising: transmitting a second set of UP control packets associated with the DRBs assigned to the UE to the second communication node for forwarding to the non-terrestrial communication node (see fig. 2, discloses Xn for communication of packets to second node).

Claims 2, 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thales in view of Sirotkin as applied to claims 1, 11 above, and further in view of Park et al. (US 2019/0380128 A1).

Regarding claim 2, Thales discloses the method further comprising: transmitting the processed downlink data to the non-terrestrial communication node to be forwarded to the UE (see fig. 2, discloses a bidirectional link for transmission of packets to satellite DU); receiving uplink data from the non-terrestrial communication node, wherein the uplink data is transmitted to the non-terrestrial communication node from the UE (see fig. 2, discloses a bidirectional link for transmission of packets to satellite DU, non-limiting feature as it does not limit first communication node). 
Thales fails to disclose but Park (US 2019/0380128 A1) discloses the method further comprising: during the first time period, receiving downlink data from the core network and performing service data adaptation protocol (SDAP) processing and packet data convergence protocol (PDCP) processing on the downlink data to provide processed downlink data (see fig. 20, discloses CU1 including SDAP and PDCP for processing packets in both directions); performing SDAP and PDCP processing on the uplink data to provide processed uplink data; and transmitting the processed uplink data to the core network (see fig. 20, discloses CU1 including SDAP and PDCP for processing packets in both directions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify SDAP and PDCP processing to the first node as described by Park. 
The motivation for doing so would be to allow implementation of split architecture described in Park. This would make system more modular and flexible. 

Regarding claims 3, 12, the combination of Thales and Park discloses the method further comprising: during the second time period, receiving downlink data from the core network (see Thales, fig. 2, discloses gNB receiving data from CN); performing service data adaptation protocol (SDAP) processing and packet data convergence protocol (PDCP) processing on the downlink data to provide processed downlink data (see fig. 20, discloses CU, which performs SDAP and PDCP processing); and transmitting the processed downlink data to the second communication node via the second communication link for forwarding to the non-terrestrial communication node without further SDAP and PDCP processing (see fig. 2, discloses gNB (top) has a connection to Xn to bottom gNB, thereby communicating information to satellite DU).

Regarding claims 4, 13, the combination of Thales and Park discloses the method further comprising: during the second time period, receiving uplink data from the second communication node via the second communication link, wherein the uplink data is transmitted by the UE to the non- terrestrial communication node and thereafter transmitted from the non-terrestrial communication node to the second communication node via the third communication link (see fig. 2, discloses transmission of data from UE to satellite DU via bottom gNB CU), and wherein the second communication node does not perform service data adaptation protocol (SDAP) processing and packet data convergence protocol (PDCP) processing on the uplink data before forwarding to the first communication node (Park, at fig. 20, discloses CU processing SDAP and PDCP processing, as such it is equally possible to perform the processing at top or bottom CU and not process at the other CU); performing SDAP processing and PDCP processing on the uplink data to provide processed uplink data (Park, at fig. 20, discloses CU processing SDAP and PDCP processing, as such it is equally possible to perform the processing at top or bottom CU and not process at the other CU); and transmitting the processed uplink data to the core network (see Thales at fig. 2, discloses transmitting the data to the CN).

Claims 7, 9, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thales in view of Sirotkin as applied to claims 1, 11 above, and further in view of Horn et al. (US 2014/0010207 A1).

Regarding claims 7, 16, Thales discloses the method wherein: the first communication node comprises a first station on the earth (see fig. 3, gNB CU is first station on earth); the first communication link comprises a first F1 interface over a satellite radio interface (SRI) (fig. 3, first communication link is F1); the non-terrestrial communication node comprises a satellite (see fig. 3, discloses DU is satellite); the second communication node comprises a second station on the earth (see fig. 2, discloses another station coupled to first one); and the third communication link comprises a second F1 interface over SRI (see fig. 2-3, the link between the CU and DU is f1).
Thales fails to disclose but Horn (see US 2014/0010207 A1) discloses the second communication link comprises at least one downlink general packet radio service (GPRS) tunnel protocol for user plane (DL GTP-U tunnel) and at least one uplink GPRS tunnel protocol for user plane (UL GTP-U tunnel) (see par. 0089). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include DL/UL GTP-U as described by Horn.  
The motivation for doing so would be to allow tunneling the packets without overhead between two of the similar nodes of network. 

Regarding claims 9, 18, Thales discloses the method wherein: the first communication node comprises a first terrestrial base station (see fig. 2, top gNB); the first communication link comprises a first wireless feeder link over a satellite radio interface (SRI) (see fig. 2, NR-Uu); the non-terrestrial communication node comprises a transparent satellite (see fig. 1 and 2); the second communication node comprises a second terrestrial base station (see fig. 2, bottom gNB); and the third communication link comprises a second wireless feeder link over SRI (see fig. 2).
Thales fails to disclose but Horn discloses the second communication link comprises at least one downlink general packet radio service (GPRS) tunnel protocol for user plane (DL GTP-U tunnel) and at least one uplink GPRS tunnel protocol for user plane (UL GTP-U tunnel) (see par. 0089). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include DL/UL GTP-U as described by Horn.  
The motivation for doing so would be to allow tunneling the packets without overhead between two of the similar nodes of network.

Claims 8, 10, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thales in view of Sirotkin as applied to claims 1, 11 above, and further in view of Horn and Park.

Regarding claims 8, 17, Thales discloses the method wherein: the first station on the earth comprises a first central unit base station (see fig. 2, discloses gNB CU as earth station); the satellite comprises a distributed unit base station (see fig. 2 of Thales discloses satellite DU); and the second station on the earth comprises a second central unit base station configured to forward received data to either the first station on the earth or the satellite without performing SDAP and PDCP processing on the received data during the second time period (fig. 2, discloses a link Xn, which allows forwarding of date between the two gNBs).
Thales fails to disclose but Park discloses wherein the CU is configured to performed service data adaptation protocol (SDAP) processing and packet data convergence protocol (PDCP) processing on received data (fig. 20 discloses that CU includes SDAP and PDCP); a distributed unit configured to perform radio link control (RLC) processing, media access control (MAC) and physical layer (PHY) layer processing on received data (fig. 20 discloses that DU includes RLC MAC and PHY) and a second central unit base station configured to forward received data to either the first station on the earth or the satellite without performing SDAP and PDCP processing on the received data during the second time period (fig. 20, discloses CU processing SDAP and PDCP processing, as such it is equally possible to perform the processing at top or bottom CU and not process at the other CU). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include CU configured to perform SDAP and PDCP processing, a DU configured to perform RLC, MAC and PHY processing and a second CU configured to forward data as described by Park. 
The motivation for doing so would be to allow routing data to a serving CU for transmission to UE via satellite DU. 

Regarding claim 10, 19, Thales discloses the method wherein: the transparent satellite is configured to forward received downlink user data to a UE (Thales at fig. 2) and forward received uplink user data to the second terrestrial base station during the second time period (see fig. 2, bottom pathway discloses the path between UE, satellite and second gNB); and the second terrestrial base station is configured to perform radio link control (RLC) processing, media access control (MAC) and physical layer (PHY) layer processing on received data and thereafter transmit the processed received data to either the first terrestrial base station or the transparent satellite during the second time period (see Thales in fig. 1, discloses using transparent satellite, i.e. the RLC, MAC and PHY processing is performed by ground base station and satellite merely repeats the signal).
Thales fails to disclose but Park discloses the first terrestrial base station is configured to perform service data adaptation protocol (SDAP) processing and packet data convergence protocol (PDCP) processing on received downlink or uplink user data prior to transmission to the core network or the second terrestrial base station during the second time period (Thales at fig 2, discloses gNB CU, Park discloses that CU includes SDAP and PDCP processing for both UL/DL processing). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include the first terrestrial base station is configured to perform service data adaptation protocol (SDAP) processing and packet data convergence protocol (PDCP) processing on received downlink or uplink user data prior to transmission to the core network or the second terrestrial base station during the second time period as described by Park. 
The motivation for doing so would be to allow transmission of data to core network. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaidya et al. (US 11405797) – directed to cell activation in distributed RAN architecture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466